DETAILED ACTION

Allowable Subject Matter
Claims 1-16 and 20-21 are allowed.

The following are details of the closest prior arts of record found:
Smith (US Patent Publication 2020/0065722) discloses a system wherein a user may interact with the secondary system 200 to book a bookable resource such as a ride with a ridesharing vehicle of the object also described as an asset and the user may communicate with the secondary system via a network connection such as the internet established with the portable device and the secondary system may reserve the bookable resource of the object for use by the user and associate the bookable resource with the user’s portable device and discloses the system may provide at minimum an indication to the user that the vehicle the user is standing near is or is not the appropriate vehicle for instance, the system may detect that the user is near the door of vehicle X instead of vehicle Y despite both vehicle X and Y being in nearly the same geographical location as determined by GPS or similar and discloses by using knowledge of the user’s booking and location of the user relative to the vehicle such that the user is inside a vehicle they have not booked and absolute location such that the vehicle is at the stop and that the vehicle is near the current geographical location, along with the state of the vehicle, the system may notify the user that they have entered the wrong vehicle and a driver may be notified that an unexpected passenger is on board.

Outwater et al. (US Patent Publication 2015/0166009) discloses a system wherein a passenger device communicates with a vehicle device and prevents the vehicle from starting or moving if a passenger with a different destination is in the vehicle and advises the passenger that they are on the wrong vehicle.




The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-16 and 20-21 are found to be allowable because the closest prior art found of Smith (US Patent Publication 2020/0065722) and Haparnas et al. (US Patent Publication 2017/0345115) and Outwater et al. (US Patent Publication 2015/0166009) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “in response to receiving an indication, from the user device of the first user, that the first user has entered the vehicle belonging to the second provider, transmitting a second notification to the second provider informing them that the first user in the vehicle is not the second user they are assigned to pick up” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 11 and independent claim 20 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645